   Case 3:20-cv-02099-E Document 2 Filed 08/07/20   Page 1 of 2 PageID 11




                                DALLAS DIVISION


CORNELL JONES

                                           3:20-cv-20-2096


LOVEBOND COMMUNITY OUTREACH LLC




R.S. Ghio




None




Kenya M. Trammell, Koteka Jenkins
Case 3:20-cv-02099-E Document 2 Filed 08/07/20     Page 2 of 2 PageID 12



                                                 8/7/2020
                                                 /s/ R.S. Ghio
                                                 R.S. Ghio
                                                 00787531
                                                 2000 E Lamar Blvd, Ste 500
                                                 Arlington, TX 76006
                                                 817-277-2077
                                                 817-265-7264
                                                 rghio@dw-law.com
